DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda et al (USPAP 2016/0126750).
	Regarding claim 1, Yasuda’s Fig. 17 shows a non-contact power supply device comprising a power transmission device (the combination of elements 10, 20, 31, and 33) and a power reception device (the combination of elements 32, 34, 35, and 40) to which power is transmitted from the power transmission device without contact,
wherein the power transmission device comprises:
a transmission coil (31) that supplies power to the power reception device; and 
a power supply circuit (10) that supplies AC power having a switching frequency at which the transmission coil does not resonate (due to the power supply 2 and capacitor 33) to the transmission coil, and 
the power reception device comprises:

a rectification circuit (40) that rectifies power output from the resonance circuit; and 
a coil (35) that is connected between the resonance circuit and the rectification circuit in series with the reception coil.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849